447 F.2d 1375
UNITED STATES of America, Plaintiff and Appellee,v.Randall J. WESTFALL, Appellant.
No. 71-2014.
United States Court of Appeals, Ninth Circuit.
Sept. 13, 1971.

Alan Saltzman (argued), of Saltzman & Goldin, Hollywood, Cal., for appellant.
David H. Fox, Asst. Chief, Crim.  Div. (argued), Robert L. Meyer, U.S. Atty., Eric A. Nobles, Chief, Crim.  Div., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS, WEICK and CARTER, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed in this selective service case.


2
We reject the contention that the conviction which occurred on March 16, 1971, has abated because of the provisions of Section 17(c) of the Military Selective Service Act of 1967 (50 U.S.C. App. 467).


3
We are not sure that use of 1 U.S.C. section 109 in necessary.  But if so, it is our view that the section would preserve the conviction.


4
The mandate will issue forthwith.